Citation Nr: 9918521	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  95-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1963 to March 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision by 
the Columbia, South Carolina RO.  This case was before the 
Board in February 1997 and December 1998 when it was remanded 
for additional development.


FINDINGS OF FACT

1.  Attempts to obtain all relevant evidence necessary for an 
equitable disposition of the veteran's appeal have been made 
by the RO.

2.  The veteran failed to report for scheduled VA psychiatric 
examinations in 1997.  Good cause for his failure to report 
has not been demonstrated and he has not expressed any 
willingness to report for a new examination.


CONCLUSION OF LAW

An increased rating for the veteran's service-connected PTSD 
must be denied due to his failure without good cause to 
report for scheduled VA examinations.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An April 1994 VA examination report notes the veteran's 
complaints of nightmares approximately one time every two 
days.  The veteran complained of difficulty falling asleep as 
well as awakening in the middle of the night.  He further 
complained of: depressed mood, significantly decreased 
energy, difficulties with hyper-startle and hyper-vigilance, 
intrusive memories, poor concentration, occasional 
irritability, and feelings of estrangement from others.  The 
veteran described isolating himself and avoiding crowds, but 
reported some interaction with family members and occasional 
trips to shopping malls.  He further described a 
significantly diminished interest in pastimes such as fishing 
and bowling.  The veteran reported that he has not worked 
since 1991 and has lived with his brother since 1993.  He 
further reported that in January 1994 he tried to go to 
vocational rehabilitation; however, after several days he 
found the experience to be intolerable due to his poor 
concentration and difficulties with his nerves.  Upon 
examination, speech was normal rate and volume.  The veteran 
was logical and sequential.  Mood was "not very good."  
Affect was sad and somewhat constricted; at one point the 
veteran was noted to become slightly tearful while discussing 
Vietnam experiences.  The veteran reported occasional 
auditory hallucinations of people hollering.  The veteran 
reported suicidal ideation; he denied any current intent and 
indicated that he had several friends and a physician whom he 
could call if he felt the need to act on his feelings.  He 
denied homicidal ideation.  The veteran was alert and 
oriented times four.  Memory was three of three immediately 
and after five minutes.  Diagnoses included PTSD and major 
depressive episode.  The examiner stated that the veteran 
"currently appears moderately to severely impaired socially 
and severely impaired occupationally.  The veteran's 
dysfunction may improve slightly with improvement in his 
depression.  However any improvement would not be expected to 
be dramatic."

The RO reviewed the April 1994 VA examination report and in a 
May 1994 rating decision, continued a 30 percent rating for 
the veteran's service-connected PTSD.

In July 1994, the veteran filed a Notice of Disagreement with 
the May 1994 rating decision.  In May 1995, the RO received 
VA treatment records dated from 1991 to 1995, which note that 
the veteran was seen for various complaints, to include PTSD.  
Specifically, an August 1994 treatment record notes the 
veteran's complaints of nightmares and anxiety.  Assessment 
included PTSD and depression.  A November 1994 treatment 
record notes that the veteran voiced concerns about recent 
depression and suicidal ideation.  Assessment was PTSD.  A 
February 1995 treatment record notes that the veteran was 
seen with complaints of increased anxiety and depression with 
suicidal thoughts.  He reported being isolated in his house 
for two months, relating only to his girlfriend.  Assessment 
was PTSD and depression.  Another February 1995 treatment 
record notes that the veteran had no suicidal or homicidal 
ideation.

A VA report of hospitalization dated from April 1995 to May 
1995 notes that the veteran was admitted for PTSD with 
depression.  Examination revealed no evidence of delusions or 
loosened associations.  The veteran was anxious and 
depressed.  He denied homicidal or suicidal ideation.  
Memory, insight, judgment and knowledge were considered fair.  
The veteran was found to be unemployable due to PTSD with 
depression.  

In May 1995, the veteran testified during a personal hearing 
that his PTSD had gotten much worse during the past year, 
prompting more visits to the hospital and outpatient clinic.  
The veteran testified that he has problems falling asleep and 
staying asleep.  He further testified that other than 
attending weekly group counseling sessions, he isolates 
himself from other people.  The veteran stated that he has 
nightmares about Vietnam two or three times a week.

In July 1995, the RO obtained medical records relied upon by 
the Social Security Administration (SSA) in its March 1994 
decision in favor of the veteran.  Records pertaining to the 
veteran's service-connected PTSD include a February 1994 
psychiatric evaluation that notes the veteran's complaints of 
nightmares, flashbacks, depression and anxiety.  No findings 
of hallucinations or delusions were noted.  The veteran was 
oriented times three, but was easily confused and his memory 
was not good.  Diagnostic impression was major depression in 
an individual with PTSD.  SSA rated the veteran as disabled, 
with affective disorders noted as his primary disability.

The RO then reviewed the evidence of record, and in a 
September 1995 rating decision, granted a temporary award of 
a 100 percent evaluation from April 5, 1995 to June 1, 1995, 
and an increased rating of 50 percent thereafter.  The 
veteran then continued his appeal.  

After reviewing the aforementioned evidence in February 1997, 
the Board remanded the case to the RO for additional 
development, including a VA psychiatric examination.  In 
finding further examination necessary, the Board referenced 
the revision in the mental disorders criteria, effective 
November 7, 1996.  The Board also instructed the RO to 
request the names and addresses of all health care providers 
where the veteran received treatment for his PTSD since May 
1995.  

The evidence of record indicates that the RO scheduled the 
veteran to undergo the VA psychiatric examination referenced 
in the Board's remand in September 1997 and October 1997, but 
notices of these examinations were returned as undeliverable 
by the United States Postal Service (USPS).  The RO 
rescheduled the VA psychiatric examination for December 1997, 
but the veteran failed to report.  The request had apparently 
been sent to his latest known address of record and had not 
been returned as undeliverable by the USPS.  In a 
Supplemental Statement of the Case mailed in October 1998, 
the RO notified the veteran of its reasons for continuing its 
evaluation of the veteran's service-connected PTSD and 
informed the veteran of his failure to report for the 
scheduled VA examinations.  The veteran did not offer any 
explanation for his failure to report for a VA examination, 
nor did he express a willingness to report for an 
examination.  In addition, the veteran has failed to respond 
to VA's March 1997 request for additional medical evidence.

The Board again reviewed the veteran's claim in February 
1997, and once again remanded the case, this time because of 
the RO's failure to consider the veteran's claim in light of 
38 C.F.R. § 3.655.

In a Supplemental Statement of the Case mailed in December 
1998, the RO denied the veteran's claim for an increased 
rating for PTSD under the provisions of 38 C.F.R. § 3.655, 
informing the veteran of his failure to report for the 
scheduled VA examinations.  The veteran has still not offered 
any explanation for his failure to report for a VA 
examination, nor has he expressed a willingness to report for 
an examination.  

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim which is plausible, 
and, therefore, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.

Additionally, disability evaluations are determined by the 
application of a schedule of ratings, which is in turn based 
on the average impairment of earning capacity caused by a 
given disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  The Court has stated that where entitlement to 
compensation has already been established and increase in 
disability rating is at issue, present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1995).  

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  At the 
time the veteran filed his original claim for an increased 
rating, his service-connected psychiatric disorder was 
evaluated under 38 C.F.R. § 4.132 as in effect prior to 
November 7, 1996.  Diagnostic Code 9411 (post-traumatic 
stress disorder).  On November 7, 1996, the rating criteria 
for psychiatric disorders were revised and are now found at 
38 C.F.R. § 4.130 (1998).  . 



As the veteran's claim for an increased rating for a 
psychiatric disorder was pending when the regulations 
pertaining to psychiatric disabilities were revised, he is 
entitled to the version most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Pursuant to 38 C.F.R. § 3.655 (1998), when entitlement to an 
increased rating cannot be established without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination scheduled in 
conjunction with his claim for an increased rating, the claim 
shall be denied.

In this case, the Court's holding in Littke v. Derwinski, 1 
Vet. App. 90 (1990) states that the Board must determine the 
adequacy of VA examinations and requires the Board to assist 
the veteran in obtaining an adequate VA examination.  Littke, 
1 Vet. App. at 92.  Having determined that the April 1994 VA 
examination was inadequate because it failed to meet the 
judicial requirements of Karnas, the Board's February 1997 
remand included direction that the veteran be afforded an 
additional VA psychiatric examination.  The Board directed 
that the examination should include an assessment of the 
veteran's degree of occupational and social impairment, as 
well as a Global Assessment of Functioning score.

However, the veteran failed to report for VA examinations 
scheduled for September, October and December 1997.  He has 
given no reason for his failure to report for an examination, 
nor has he expressed a willingness to report for an 
examination.  Absent the clinical findings that would have 
been produced had the veteran attended a VA examination, 
there is insufficient evidence to establish an increased 
rating for veteran's disability at issue.  Therefore, the 
veteran's claim must be denied in accordance with 38 C.F.R. 
§ 3.655 (1998).



ORDER

Entitlement to an increased rating for PTSD is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

